DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Restarting Period for Response
The period for response is being restarted because of a new 112(b) rejection for claim 7. All other rejections and arguments are the same as those disclosed in the Office Action mailed on April 29, 2022.

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 07, 2022 has been entered.

Status of the Claims
By amendment filed April 07, 2022, claims 1, 8, 9 and 12 have been amended. Claims 13 and 14 were previously withdrawn from consideration. Claims 1 through 5, 7 through 10 and 12 through 14 are currently pending.

Response to Arguments
Applicant’s arguments, filed April 07, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive since vinyltrimethoxysilane has been excluded from the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. Though vinyltrimethoxysilane has been excluded from the scope of the claims, previously cited reference Suzuki teaches a primer composition comprised of a polymer of aminoalkylsilane and a first functional silane compound required by claims 1 and 12 in the form of at least 2-(3,4-epxoycyclohexyl)ethyltrimethoxysilane. Furthermore, new reference Kuwata teaches a fluorine-based oil-repellant coating for silicon rubber surfaces wherein adhesion of the coating was improved with the inclusion of silane compound including ℽ-glycidoxypropyltriethoxysilane.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a repeat unit induced from the monomer".  There is insufficient antecedent basis for the “the monomer” limitation in the claim.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bate (U.S. Patent Publication No. 2004/0071987) in view of Suzuki et al (U.S. Patent # 5,888,656) and Uotani et al (U.S. Patent Publication No. 2017/0210916).
	In the case of claims 1, 7, 10 and 12, Bate teaches a method for modifying a surface of a substrate by applying a non-stick coating to the substrate (Abstract). The substrate of Bate was a polymer substrate comprised of silicone rubber (Page 1 Paragraph 0009) wherein multiple coating were applied onto the substrate surface (page 1 Paragraph 0010). Bate teaches having applied a silane primer onto the substrate wherein the primer was a hydrophilic primer because it comprised vinyltrimethoxysilane and was applied by a west process by spraying or wiping and was further dried after application (Page 2 Paragraph 0025). Onto the substrate was further applied a coating agent in the form of an intermediate coat and top coat comprising a fluoropolymer (Pages 2-3 Paragraphs 0026-0029) wherein the fluoropolymer was a hydrophobic fluorine compound in the form of polytetrafluoroethylene applied by a wet process since the composition comprised a solvent (Page 2 Paragraphs 0015-0018).
	Furthermore, Bate teaches that the hydrophobic fluorine compound comprised tetrafluoroethylene or polytetrafluoroethylene (Page 2 Paragraphs 0016-0017) and that the compositions for the multilayer were combined with silanes such as vinyltrimethoxysilane (Page 2 Paragraphs 0019-0020). Therefore, hydrophobic coating of Bate comprised a hydrophobic fluorine compound in the form of tetrafluoroethylene or polytetrafluoroethylene and a second functional organic or inorganic silane compound in the form of vinyltrimethoxysilane.
	Bate does not teach that prior to applying the primer and coating agent the polymer substrate was treated with plasma.
	Suzuki teaches a method for applying a protective coating to a silicone rubber article wherein prior to applying a primer composition the silicone rubber article was treated with plasma (Abstract). Suzuki teaches that the plasma treatment decomposed and removed any foreign material on the surface of the article and improved the adhesion between the article and the applied coatings (Column 4 Lines 46 through Column 5 Line 12).
	Based on the teachings of Suzuki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have treated the polymer/silicone rubber substrate of Bate with plasma prior to applying the primer and coating agent in order to remove foreign material and improve subsequent coating adhesion.
	Though Bate teaches that the primer comprised vinyltrimethoxysilane Bate does not teach that the primer further comprised a polymer of aminoalkylsilane and a first functional organic or inorganic silane compound selected from the lists disclosed in claims 1 and 12. Bate does teaches that the primer was a silane primer and that different primers may be mixed or combined to form the binder component (Page 2 Paragraph 0025).
	Suzuki teaches that the primer for the silicon rubber article was a polymer of aminoalkylsilane in the form of an amino group-containing organosilane combined with a functional organosilanes/epoxy group-containing organosilane compound including 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (Column 5 Line 14 through Column 6 Line 20).
	Based on the teachings of Suzuki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the primer composition of Suzuki as the primer composition of Bate because this was a known primer composition in the art for silicone rubbers and therefore on of ordinary skill in the art would have had a reasonable expectation of success in the substitution.
	Bate does not teach that the coating agent comprised a fluorine-based solvent. However, Bate does teach that the fluoropolymer composition comprised water and mixtures comprised of water and known solvents (Page 2 Paragraph 0018).
	Uotani teaches a surface coating material comprised of a fluorine-based compound and a solvent which was used to form a repellent layer on a surface (Abstract and Pages 1-2 Paragraphs 0017-0018). Uotani teaches that the solvent included water, organic solvents or mixtures of water and organic solvents wherein preferred solvents included fluorine-based solvents (Page 26 Paragraph 0155).
	Based on the teachings of Uotani, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included a fluorine-based solvent in the coating agent composition of Bate because it was known in the art to form repellent layer forming compositions with mixture of water and fluorine-based solvents and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	As for claims 2 and 3, as was discussed previously, the substrate of Bate comprised silicone rubber.
	As for claim 4, Suzuki teaches that the plasma was formed from argon, nitrogen, oxygen or mixtures thereof (Column 4 Lines 54-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bate in view of Suzuki et al and Uotani et al as applied to claim 1 above, and further in view of Chaudhury et al (U.S. Patent # 6,793,759).
	The teachings of Bate in view of Suzuki and Uotani as they apply to claim 1 have been discussed previously and are incorporated herein.
	As was discussed previously, Suzuki teaches having formed the plasma from a mixture of gases. However, Suzuki does not teach that the power applied was RF power of 700 to 800 W at atmospheric pressure (760 Torr).
	Chaudhury teaches a process for providing adhesion to a silicone surface by plasma treatment (Abstract). Chaudhury teaches that pressure which could be up to about atmospheric pressure was a relevant process parameter affecting plasma formation (Column 6 Lines 45-57) and that the plasma was formed using RF power (Column 10 Lines 20-36).
	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Based on the teachings of Chaudhury, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used RF power to form the plasma of Bate in view of Suzuki and Uotani since this was a known power source in the art for forming plasma. Furthermore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determine optimal RF power and pressure for the plasma formed in the process of Bate in view of Suzuki and Uotani and Chaudhury because the RF power and pressure affected the plasma formation.














Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bate in view of Suzuki et al and Uotani et al as applied to claim 1 above, and further in view of Kuwata (U.S. Patent Publication No. 2012/0251728).
	The teachings of Bate in view of Suzuki and Uotani as they apply to claim 1 have been discussed previously and are incorporated herein.
	Though Bate teaches forming a hydrophobic coating from a compound containing a hydrophobic fluorine compound and a second functional organic or inorganic silane compound Bate did not teach that the second functional silane compound was any of the compounds required by claims 8 and 9.
	Kuwata teaches an oil-repellant coating material applied to silicon rubber surfaces (Abstract and Page 1 Paragraph 0008) wherein the coating material was fluorine-based (Page 2 Paragraphs 0017-0018). Kuwata teaches that the adhesion properties of the coating composition were improved by the inclusion of a silane coupling agent which included such compounds as ℽ-glycidoxypropyltriethoxysilane (Paragraph 0044 bottom of Page 5 portion).
	Based on the teachings of Kuwata, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included ℽ-glycidoxypropyltriethoxysilane in the hydrophobic fluorine composition of Bate in view of Suzuki and Uotani in order to improve the adhesion properties of the composition.

Conclusion
	Claims 1 through 5, 7 through 10 and 12 have been rejected. Claims 13 and 14 have been withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712